Exhibit 10.2

First Amendment

To

Letter Agreement

WHEREAS, ANSYS, Inc., a Delaware corporation (the “Company”) entered into a
Letter Agreement with Maria T. Shields (the “Employee”) as of the 22nd day of
December, 2003 (the “Agreement”); and

WHEREAS, the Company and the Employee each desire to amend the Agreement in
order to reflect modifications to the stock option grants made to the Employee
in the future.

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties hereto agree to amend the Agreement as follows:

1. Section (a) (paragraph following the heading “Stock Options”) is hereby
amended by deleting the first sentence thereof in its entirety and replacing it
with the following:

“ In the case of a Transaction, (i) all stock options to purchase stock of the
Company held by the Employee that were granted to the Employee prior to
February 17, 2011 shall become fully exercisable and vested upon the effective
date of and immediately prior to the consummation of the Transaction and
(ii) all stock options to purchase stock of the Company held by the Employee
that were granted to the Employee on or after February 17, 2011 shall be subject
to Section 3(c) of the Company’s Third Amended and Restated 1996 Stock Option
and Grant Plan, as amended, and to the extent such stock options are assumed or
continued and thereafter remain in effect following such Transaction, then such
stock options shall become fully exercisable and vested upon the date on which
the Employee’s employment with the Company and its subsidiaries or successor
entity terminates if such termination occurs during the 18-month period
following the occurrence of the Transaction and such termination is either by
the Company for any reason other than for Cause, death or disability, or there
is (A) a diminution in the Employee’s responsibilities, authority or duties,
(B) a diminution in the Employee’s Base Salary, target Incentive Bonus or equity
compensation, (C) a change in the geographic location at which the Employee
provides services to the Company or (D) a material breach of this Agreement by
the Company and, in the case of (A), (B), (C) or (D), the Employee notifies the
Company in writing of the occurrence of such event within sixty (60) days of its
occurrence, the Employee cooperates in good faith with the Company’s efforts
during the Cure Period to remedy the condition, notwithstanding such efforts the
condition continues to exist, and the Employee terminates his employment within
sixty (60) days after the end of the Cure Period.”



--------------------------------------------------------------------------------

2. Except as amended herein, the terms of the Agreement shall remain in full
force and effect.

IN WITNESS WHEREOF, the parties have executed this First Amendment to Letter
Agreement under seal as of the 14th day of March, 2011.

 

COMPANY: ANSYS, INC. By:  

/s/ James E. Cashman III

  Name:   James E. Cashman III   Title:   President and Chief Executive Officer
EMPLOYEE:

/s/ Maria T. Shields

Maria T. Shields